Citation Nr: 0820227	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-41 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.	Entitlement to service connection for a back disability. 

2.	Entitlement to service connection for a right eye 
disability. 

3.	Entitlement to service connection for a shoulder 
disability. 

4.	Entitlement to service connection for residuals of a 
stomach wound.  

5.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945 and from October 1950 to May 1951.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 RO decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed a VA Form 9 in November 2007 requesting a 
Board hearing at a local VA office.  To date, a hearing has 
not been scheduled.  

Accordingly, the case is REMANDED for the following action:

Please schedule a Board hearing at the RO 
at the next available opportunity.  The RO 
should notify the appellant of the date of 
such hearing by sending a letter of 
notification to the appellant at his 
address of record at least 30 days prior 
to the hearing date and provide a copy of 
such notification in the record.  See 38 
C.F.R. § 19.76.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



